            Case 19-50096-btb       Doc 17     Entered 03/13/19 13:56:05       Page 1 of 4



WILLIAM A. VAN METER, ESQ.
Nevada State Bar No. 2803                                          Electronically Filed on: March 13, 2019
P.O. Box 6630
Reno, Nevada 89513
Telephone: (775) 324-2500

Chapter 13 Trustee
                                   UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF NEVADA

In re:                                                   CASE NO. 19-50096-BTB
                                                         CHAPTER 13
CANDICE I. MARTINEZ
JEROME A. MARTINEZ,                                      TRUSTEE’S OBJECTIONS TO
     Debtors.                                            CONFIRMATION OF CHAPTER 13 PLAN

                                                        Hearing Date: 05/16/2019
                                                        and Time:      3:00 pm
                                                      / (Time Required – 1 minute)

The Trustee objects to confirmation of the Debtor(s) Chapter 13 Plan or any Amended Plan to the extent
the proposed Plan contains provisions inconsistent with the provisions of 11 U.S.C. §1322 or to the
extent the requirements of 11 U.S.C. §1325 have not been satisfied. In connection with plan
confirmation, the Trustee requests that the court determine that the Debtor has complied with 11 U.S.C.
§ 521(a)(1) and, that the automatic dismissal provisions of 11 U.S.C. § 521(i) do not apply.

The Trustee raises the following additional confirmation issues that are checked below:


__X___         The Debtor(s) projected Disposable Income during the applicable Commitment Period is
not applied to make payments to unsecured claims in this case. 11 U.S.C. §§1325(b)(1)(B) & (b)(2).
Based on the supporting documentation provided to the Trustee and the Trustee’s review of the Debtor’s
form B22C and Schedules I and J, the Debtor(s) has miscalculated their Current Monthly Income as
defined by 11 U.S.C. § 101(10A) and their disposable income as defined by 11 U.S.C. § 1325(b)(2).
       The debtor’s payments are generated from the calculation of the form 22c, to arrive at the
Disposable Monthly Income (Line #59). This figure of $3,113.00 is taken and multiplied by 60 to
arrive at the amount required to go to the unsecured creditors. The Form 22c indicates that the
amount required to be paid to the unsecured creditors is sufficient to provide for the 100%
payback to all creditors. The currently proposed plan does not adequately provide for this figure.
The Trustee believes the debtors should present evidence supporting the departure from Form
22C.

__X___         The Plan does not satisfy the good faith requirements of 11 U.S.C. §1325(a)(3)
and/or (a)(7).
           Case 19-50096-btb     Doc 17    Entered 03/13/19 13:56:05    Page 2 of 4



__X___       Other. The Debtors proposed plan payment is $2,250.00, yet the Trustee notices that
schedule J provides for disposable income of $3,573.11, and the Debtor’s Disposable Monthly
Income as provided for on the 22C is $3,113.00. The Plan is not provided for at 100%. The
Trustee requires clarification as to why the disposable income is not being paid.




      DATED: March 13, 2019                              /S/ WILLIAM A. VAN METER
                                                         William A. Van Meter, Trustee
            Case 19-50096-btb        Doc 17    Entered 03/13/19 13:56:05        Page 3 of 4



                                    CERTIFICATE OF SERVICE

        Pursuant to Fed. R. Bankr. P. 9014, 7004 and Fed. R. Civ. P. 4(g), I Katie Christ hereby swear
under penalty of perjury that I am over the age of 18, not a party to the within action, and that on March
13, 2019, I Electronically Filed the attached TRUSTEE’S OBJECTIONS TO CONFIRMATION OF
CHAPTER 13 PLAN and that upon the filing of the document I anticipate that the Bankruptcy Court
will thereafter generate a Notice of Electronic Filing and electronically transmit the document to:

       Dated: March 13, 2019

                                                                       /S/ Katie Christ
                                                                       Katie Christ



SEAN P. PATTERSON, ESQ.
232 COURT STREET
RENO, NV 89501




CANDICE I. and JEROME A. MARTINEZ                                   Served by First Class Mail
3596 CHERRY ST.
SILVER SPRINGS, NV 89429
           Case 19-50096-btb   Doc 17   Entered 03/13/19 13:56:05   Page 4 of 4



William A. Van Meter
Chapter 13 Trustee
P.O. Box 6630
Reno, NV 89513




CANDICE I. and JEROME A. MARTINEZ
3596 CHERRY ST.
SILVER SPRINGS, NV 89429
